Title: To George Washington from William Ramsay, 12 September 1758
From: Ramsay, William
To: Washington, George



Dear Sir
Rays Town Camp Septr 12th 1758

The General I beleive yet at Loudoun very ill & Weak, some say worse than ever, tho. Capt. Cameron who kindly call’d just now to say how do you, says, he is expected tomorrow. This Gentn with the rest, has the highest Idea of your kind entertainment & manner of living.
I am affraid provissions cannot be well spar’d from this place at this junture. It is not in my power to get Waggons here, I must request, you will be kind enough to furnish Mr Hite with a

small Escort for two Waggons, I have order’d him to send immediatly on your granting my request[.] What I have to send is Wine, Shrub, Lo. Sugr, Vinegar, Candles &c. &c. It is not from any advantage from the sale of Wine, but that you may be better supply’d & to give content. The Enemy has scalp’d one Highlander & Captivated one Virginian & one Shamokin, about five Miles from Lowal Hannan Major Grant with 1000 Virgs. Highlanders and Royal Americans are gon to Fort Du Quesne. Sr John is gon to Philadelphia to engage 150 Waggons, some say he does not return[.] I wish you health, & evry happiness we in reason ought to desire & am Dear Sir Your Afft. H. Servt

Wm Ramsay

